DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-5 and 7-14, 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hancock et al. (US 2017/0105461) in view of Fohl (US4,903,381).
In regard to claim 1, a helmet padding system comprising: a rigid shell configured to cover a top of a user's head and be worn under a piece of headgear (see paragraphs 082 and 0084: figure 10), the rigid shell comprising a pair of slots extending from a lower rear edge of the rigid shell in a direction toward a lower front edge of the rigid shell (see annotated figure below), the pair of slots defining a central portion and opposed side portions of the rigid shell (see annotated figure below), the central portion including at least one pair of flaps (see annotated figure below), each of the at least one pair of flaps extending outwardly from the central portion into a respective slot of the pair of slots (see annotated figure below); a fastening system coupled to the rigid shell (adjustable clasp mechanism: 1005), the fastening system comprising a pair of straps and a pair of corresponding fasteners (adjustable clasp mechanism: 1005; paragraphs 0008, 0011, 0103 and figures 10-12), the pair of straps coupled to one of the central portion or respective ones of the pair of the opposed side portions (straps are either attached to side portions 1002 or central portion a seen in figure 10), the pair of corresponding fasteners coupled to another one of the central portion or respective ones of the pair of the opposed side portions (corresponding fasteners attached to either inside of central portion : figures 11-12 or to inside of side portions: figures 11-12); and a spacing pad positioned within the rigid shell, the spacing pad including a layer of elastomeric material (paragraphs 0089, 0155 and 0156).  

    PNG
    media_image1.png
    592
    496
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    489
    699
    media_image2.png
    Greyscale


However, Hancock et al. fails to teach the fastening system being a ratchet system, wherein the ratchet system comprises a pair of ratchet straps and a pair of ratchet latches configured to secure to one another.  
Fohl teaches a rigid shell having a fastening system that is a ratchet fastening system (column 1, lines 6-8), wherein the ratchet system comprises a ratchet strap and a ratchet latch (strap/fastener part: 14’ and latch/arresting member: 34); and wherein the ratchet strap and the ratchet latch are configured to be coupled to one another (see figures 5b, 5c: column 5, lines 6-17).  
 It would have been obvious before the effective filing date to one having ordinary skill in the art to have replaced the fastening system of Hancock et al. with the ratchet system of Fohl, since the fastening system of Hancock et al. being a ratchet fastening system would provide a more secure and adjustable fastening system to couple straps to shells (Fohl: column 2, lines 20-33).

 	In regard to claim 2, Hancock et al. teaches wherein the pair of slots are positioned on either side of an apex of the rigid shell (see annotated figure above, slots when formed would be on either side of an apex of the shell).  

 	In regard to claim 3, Hancock et al. teaches wherein the pair of slots extend beyond a midpoint of the rigid shell between the lower rear edge and the lower front edge of the rigid shell (midpoint can be any portion around the central portion of the frame as illustrated in figure 10 including where the slots extend).  

 	In regard to claim 4, Hancock et al. teaches wherein the at least one pair of flaps are integrally formed with the rigid shell (see flaps in annotated figure above, integrally formed shell: paragraph 0103).  

 	In regard to claim 5, Hancock et al. teaches wherein each of the at least one pair of flaps extends across the respective slot and covers a region of a respective side portion of the rigid shell (flaps including adjustable clasp mechanism: 1005 extend across the slots and into the side portions). 

 	In regard to claim 7, Hancock et al. teaches wherein each of the at least one pair of flaps has a triangular shape (see flaps in annotated figure above). 
 
 	In regard to claim 8, Hancock et al. teaches wherein the central portion further includes a tail extending outwardly from the central portion across each of the pair of slots and covers a region of each of the opposed side portions of the rigid shell (tail portion: 1003 when formed for headwear attaches to 1002 and tail portion extends outward from the central portion into the slots to the side portions).  

 	In regard to claim 9, Hancock et al. teaches wherein the tail is adapted to be directly coupled to the region of each of the opposed side portions of the rigid shell (tail potion 1003 is coupled to 1002 via fasteners on rear side an those of side portion straps: figures 10 and 11).  

 	In regard to claim 10, Hancock et al. teaches wherein the tail comprises a projection which defines the lower rear edge of the rigid shell (see projection of 1003 that forms rear edge when formed: figures 10).  

 	In regard to claim 11, Hancock et al. teaches wherein the at least one pair of flaps are separate from and spaced from the tail (see flaps vs. tail as annotated in figure above).

 	In regard to claim 12, Hancock et al. teaches wherein the ratchet system is positioned between the at least one pair of flaps and the tail (ratchet system 1005 as seen in figure 10 would be positioned between the flaps and the tail 1003 when formed).  

 	In regard to claim 13, Hancock et al. teaches wherein the pair of ratchet straps are coupled to the central portion (see straps/adjustable clasp mechanism: 1005), and the corresponding fasteners (fastening projections: figure 11 and 12) are coupled to respective ones of the pair of opposed side portions (figures 11 and 12).  Fohl teaches the fastening corresponding fastener being a ratchet latch (latch/arresting member: 34, see figure 2).
 It would have been obvious before the effective filing date to one having ordinary skill in the art to have replaced the fastening system of Hancock et al. with the ratchet system of Fohl, since the fastening system of Hancock et al. being a ratchet fastening system would provide a more secure and adjustable fastening system to couple straps to shells (Fohl: column 2, lines 20-33).

 	In regard to claim 14, Hancock et al. teaches wherein the ratchet latches/corresponding fasteners are positioned on an interior of the rigid shell (see figures 11 and 12, detailing the corresponding fasteners being on the interior of the shell). Fohl teaches the corresponding fastener being a ratchet latch on the interior of a helmet shell (latch/arresting member: 34, see figure 2).
 It would have been obvious before the effective filing date to one having ordinary skill in the art to have replaced the fastening system of Hancock et al. with the ratchet system of Fohl, since the fastening system of Hancock et al. being a ratchet fastening system would provide a more secure and adjustable fastening system to couple straps to shells (Fohl: column 2, lines 20-33).

  	In regard to claim 17, Hancock et al. teaches wherein the opposed side portions are configured to cover a user's temples when the rigid shell is positioned on the users head (see figure 10, portions 1002 and 1001 are the side portions that would cover the user’s temples when formed and worn).  

 	In regard to claim 20, Hancock et al. teaches further comprising the piece of headgear, the piece of headgear being a baseball cap (paragraph 0082).

Claim(s) 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hancock et al. and Fohl as applied to claim 1 above, and further in view of Broersma (US 5,269,025).


 	Hancock et al. and Fohl fail to teach a strap arrangement connected to the padding and worn under the user’s chin.
 	In regard to claims 15-16, Broersma teaches a helmet strap arrangement comprising a pair of straps (one front straps: 27, 29 on each side) each of the pair of straps coupled to the central portion of the rigid shell and extending through a respective through-hole in the pair of opposed side portions (see straps 27, 29 coupled to central portion/holder 43 and extending through side portion of shell at openings 28, 30: see figures 1 and 3), the pair of straps configured to be joined beneath a chin of the user when the rigid shell is positioned on the user's head (see straps 29 ends at 149 that can be joined beneath a chin of a user: figure 1); and wherein the strap arrangement comprises a pair of further straps (further straps: 27c, 29c; figures 1, 2 and 9), each of the pair of further straps coupled between a respective one of the pair of straps and an attachment point on a respective one of the opposed side portions (see figures 2 and 9 further straps attachment to helmet side portions via 125, 126).  
 	It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the helmet padding of Hancock et al. and Fohl with the strap arrangement as taught by Broersema, since the helmet padding of Hancock provided with a strap arrangement that attaches the helmet padding to the user’s chin would provide a helmet padding that can be held in position on a user’s head during use and has straps that allow for adjustability of each strap as needed (Broersma: see abstract). 

Claim(s) 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hancock et al. and Fohl as applied to claims 1 and 17 above, and further in view of Ross et al. (US 10,076,149).
 	Hancock et al. and Fohl fail to teach a jaw protection element coupled to the rigid shell.
 	In regards to claim 18,  Ross et al. teaches a jaw protection element (protective elements: 2 and 4) coupled to the opposed side portions of a rigid shell (see attachment of 2 and 4 in figures 5-6 and 12-13), the jaw protection element configured to cover a majority of one side of a face of the user when the rigid shell is positioned on the user's head (see coverage of elements 2 and 4, which would cover a side of a user’s face when worn). 
 	It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the shell of Hancock et al. and Fohl with the jaw protection element as provided by Ross et al., since the shell of Hancock et al. provided with a jaw protection element extending from the opposed side portions would provide a shell that not only protects the user’s head but also the user’s jaw and face.

 	In regard to claim 19, Ross et al. teaches a facemask (element: 4) fixedly coupled to each side portion of a shell (see figures 7-8), and configured to be positioned in front of a face of the user when the rigid shell is positioned on the user's head (see positioning of element 4 in figures 7-8, which would cover a user’s front face when worn).  
 	 It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the shell of Hancock et al. and Fohl with the facemask fixedly coupled to the side portions of a shell as provided by Ross et al., since the shell of Hancock et al. provided with a facemask coupled to the side portions would provide a shell that not only protects the user’s head but also the user’s face.

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be found cited in PTO-892 form submitted herewith. The cited prior art to Primrose (US 2004/0181854) is of particular relevance to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA L HOEY whose telephone number is (571)272-4985. The examiner can normally be reached M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571)272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALISSA L. HOEY
Primary Examiner
Art Unit 3732



/ALISSA L HOEY/Primary Examiner, Art Unit 3732